Carswell v Travis (2021 NY Slip Op 03683)





Carswell v Travis


2021 NY Slip Op 03683


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


115 CA 20-01000

[*1]TINA CARSWELL, PLAINTIFF-APPELLANT,
vTHEODORE R. TRAVIS AND LAWMAN HEATING AND COOLING, INC., DEFENDANTS-RESPONDENTS. 


WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BURKE, SCOLAMIERO & HURD LLP, ALBANY (STEVEN V. DEBRACCIO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered July 28, 2020. The order, insofar as appealed from, granted in part the motion of defendant to toll the accrual of statutory interest. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 7, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court